On Petition for Rehearing.


Per Curiam.

In support of petition for rehearing counsel has filed an able and elaborate brief. It is claimed that the court of appeals erred in holding that the securities executed by Weinberg & Company were invalid, so far as petitioners are concerned. *446The decision appears to be based upon the ground that such securities were fraudulent. It is asserted that no such issue was made by the pleadings. This was a question which the court of appeals had jurisdiction to determine, and this court cannot review its action thereon in this proceeding. It is said that in People v. Court of Appeals, supra, this court has held that the court of appeals may not render a judgment without the issues. Prom this it is argued that if the issue of . fraud or other questions upon which the judgment of invalidity was based were not presented by the pleadings, that the court of appeals has rendered a judgment without the issue. The material question involved was the validity of the securities. The assertions of the respective parties, as stated in their pleadings, why they were valid or invalid, were but collateral to this main question. When the court of appeals decided that such securities were invalid, that was a judgment within the issues. If it erred in reaching this conclusion by holding that such judgment was warranted on account of fraud, that was a matter which, as we have already stated, was within the jurisdiction of the court of appeals to determine from the pleadings as one of the collateral issues in the case. The conclusion denying the writ in this instance based, as it is, upon the questions raised by the petition, is fully supported by the cases which appear in vol. 51, L. R. A., pp. 33 to 112 inclusive, and those mentioned in the exhaustive notes appended.
The petition for rehearing is denied.

Petition denied.

Campbell, C. J., not participating.